Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “each of the first clamping part is connected to the third bending portion via the second clamping part.”  However, this appears to be in error.  The examiner submits that the first clamping part 101 is connected to the second clamping part 103 via bending part 102.  The scope of the claim is unclear and rejected as best understood.	
	Claim 8 recites the limitation "the two first clamping parts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1, 2, 4-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0314732 to Minn et al.
	Regarding claim 1,  Minn ‘732 discloses a clamp-type fitting seat, comprising an interconnecting piece 112 and a coupling head 122 arranged on the interconnecting piece 112, wherein two ends 114ab of the interconnecting piece are bent toward each other to form first clamping parts 402, each of the first clamping parts has a first bending portion (right side of bend in 402) and a second bending portion (left side of bend in 402) which are bent in opposite direction, and one end of the first bending portion is connected to the interconnecting piece 112 and another end is connected to the second bending portion (fig 9b).  
	Regarding claim 2,  Minn ‘732 discloses wherein the fitting seat further comprises a third bending portion 404 and a second clamping part 406, each of the first clamping part 402 is connected to the third bending portion 404 via the second clamping part 406 (note above 112 rejection), and the second clamping part 406 and the first clamping part 402 are symmetrically arranged to form a clamping space (fig 9b).  
	Regarding claim 4,  Minn ‘732 discloses wherein the second clamping part 406 has a fourth bending portion (left side of bend) and a fifth bending portion (right side of bend): one end of the fourth bending portion is connected to the third bending portion 404, and the other end is connected to the fifth bending portion; and one end of the fifth bending portion away from the fourth bending portion is inclined toward a direction opposite to the bending direction of the fifth bending portion (see outer tip of 406 - fig 9b).  
	Regarding claim 5,  Minn ‘732 discloses wherein the third bending portion 404 is in an "n" shape (fig 9b).  
	Regarding claim 6,  Minn ‘732 discloses wherein the interconnecting piece 112, the first clamping part 402, the third bending portion 404 and the second clamping part 406 are made of elastic materials.  
	Regarding claim 7,  Minn ‘732 discloses wherein skidproof stripes are provided on the inner side of the second clamping part 406 (para 0045).  
	Regarding claim 8,  Minn ‘732 discloses wherein the second clamping part 406 is arranged on one side in a direction in which the two first clamping parts 402 are away from each other.  
	Regarding claim 10,  Minn ‘732 discloses a holder, comprising a clamp-type fitting seat 104 according to claim 1 and a mounting base 106, wherein the coupling head 122 is connected to the mounting base 106 (fig 1).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0314732 to Minn et al.
	Regarding claim 3,  Minn ‘732 discloses wherein the clamping space has an opening and the opening is wide close to the clamping space and narrow away from the clamping space (fig 9b).  
	Minn ‘732 teaches a myriad of clamping space orientations and configurations including wherein the clamping space has an opening facing the interconnecting piece 112 (fig 11a).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening orientation of the clamping space of fig 9b to face the interconnecting piece 112 like fig. 11a in order to help maintain a snug fit with a certain headrest. 

	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0314732 to Minn et al. in view of US 11,118,723 to Mooney.
	Regarding claim 9,  Minn ‘732 discloses an interconnecting piece for mounting an electronic device to a surface.  Mooney ‘723 teaches a plate 10 for mounting an electronic device relative to a surface having a plurality of recesses 78 provided therein in order to lighten the plate 10 with minimal reduction in needed strength.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piece of Minn ‘732 with the recesses as taught in Mooney ‘723 in order to lighten the plate with minimal reduction in needed strength.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any one of the listed prior art could be used in subsequent office actions.  The list of prior art supports is as follows: US-20170313260-A1 OR US-20200139896-A1 OR US-20170314732-A1 OR US-20120312847-A1 OR US-20140138419-A1 OR US-20140077576-A1 OR US-6260750-A1 OR US-10596976-B2 OR US-20210284073-A1 OR US-20150070839-A1 OR US-20160221514-A1 OR US-20130068809-A1 OR US-20120018471-A1 OR US-20060082212-A1 OR US-20060243764.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA E MILLNER/Primary Examiner, Art Unit 3632